                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    BYRON K. CHAMP,
    #B39776,

                            Plaintiff,

    v.                                                     Case No. 19-cv-00345-NJR

    CHERYL SIMMON,
    NAGESUTARARAO VALLABHANNI,
    CARRIE MORRIS,
    RIHANNA DRAPER,
    SHIRLEY FORCUM,
    WAYNE WOMAC, and
    LAURIE IROSE,

                            Defendants.

                               MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         Plaintiff Byron Champ, an inmate of the Illinois Department of Corrections who is

currently incarcerated at Western Illinois Correctional Center, commenced this civil

rights action pursuant to 42 U.S.C. § 1983, while he was a pretrial detainee held at the

Winnebago County Jail. He claims deprivations of his constitutional rights arising from

events that occurred during his time at Chester Mental Health Center (“Chester”). He

seeks monetary damages.

         Champ’s Second Amended Complaint is now before the Court for preliminary

review pursuant to 28 U.S.C. § 1915A.1 Under Section 1915A, the Court is required to

screen prisoner complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a).



1
 The Court dismissed the original Complaint and First Amended Complaint for failure to state a claim. (Docs. 9, 14).
Champ was granted a final opportunity to clarify his claims and file a Second Amended Complaint.

                                                  Page 1 of 8
Any portion of a complaint that is legally frivolous, malicious, fails to state a claim upon

which relief may be granted, or asks for money damages from a defendant who by law

is immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the

factual allegations of the pro se complaint are to be liberally construed. Rodriquez v.

Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                           THE SECOND AMENDED COMPLAINT

       Champ alleges the following: After he arrived at Chester, on April 16, 2018, he

showed his assigned therapist, Carrie Morris, a sheet stating that he had a civil court date

schedules. (Doc. 19, p. 8). She told Champ that she placed a copy of the document in his

file and that she would schedule the court date. (Id.). At some point, he received notice

that his court date had changed, and Morris told Champ she would arrange for him to

attend the new court date of May 2, 2018, but he was never sent to court and missed the

hearing. (Id.; Doc. 19-1, pp. 4-5). On August 6, 2018, Wayne Womac, the coordinator

forensic transfer, told Champ that Morris never scheduled a court date with him.

(Doc. 19, p. 9). When Champ spoke again with Morris, she also lied and said that she

talked with the court clerk and that Womac was scheduling the court date. (Doc. 19-1,

pp. 22-23).

       On July 6, 2018, he received legal mail from a district court that had been opened

and retaped. (Doc. 19, p. 8; Doc. 19-1, pp. 16, 20). On July 19, 2018, he was told by Dr.

Vallabhanni, Unit Director Shirley Forcum, and Morris that he could not do any legal

work or receive anymore copies. (Doc. 19, p. 8).

       Champ was also denied access to his property box to access his legal documents

by Morris, Simmon, and Draper. (Id., at pp. 9-10). Finally, he claims he was denied access

                                       Page 2 of 8
to the law library at Chester and assistance in the preparation and filing of legal papers.

(Id. at p. 11; Doc. 19-1, pp. 10, 14).

                                                  DISCUSSION

         Based on the allegations in the Second Amended Complaint, the Court finds it

convenient to divide the claims into the following six Counts:

         Count 1:          First Amendment denial of access to courts claim against
                           Morris and Womac for hindering Champ’s ability to attend a
                           court hearing on May 2, 2018.

         Count 2:          First Amendment free speech claim for the opening of
                           Champ’s legal mail without him being present.

         Count 3:          Fourteenth Amendment due process claim against Forcum,
                           Irose, and Morris for the mishandling of Champ’s grievances.

         Count 4:          First Amendment claim against Morris, Forcum, Simmon, Dr.
                           Vallabhanni, Draper, Irose, and Womac for retaliating against
                           Champ by interfering in his litigations and legal work.

         Count 5:          First Amendment denial of access to courts claim against
                           Morris, Forcum, Simmon, Dr. Vallabhanni, Draper, Irose, and
                           Womac.

         Count 6:          Fourteenth Amendment due process claim against Morris,
                           Forcum, Simmon, Irose, Dr. Vallabhanni, Draper, and Womac
                           for deprivation of property.

The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court. Any claim that is mentioned

in the Second Amended Complaint but not addressed in this Order is considered

dismissed without prejudice as inadequately pled under the Twombly 2 pleading



2
  Bell Atlantic Corp. v Twombly, 550 U.S. 544, 570 (2007). This includes claims of discrimination and equal protection
and Sixth Amendment violations. In the Second Amended Complaint, Champ states that he was deprived of his rights
protected by the Sixth Amendment and denied equal protection under the laws, but offers no additional facts to support
these claims. (Doc. 19-1, pp. 8, 12).

                                                  Page 3 of 8
standard.

                                       Counts 1 and 2

       The Court must dismiss Count 1 without prejudice as duplicative of Champ’s

claim in an earlier suit Champ v. Chester License Facility, No. 18-cv-1986-SMY, 2019 WL

366191 (S.D. Ill., Sept. 26, 2018). Federal courts may dismiss a suit “for reasons of wise

judicial administration whenever it is duplicative of a parallel action already pending in

. . . federal court.” Serlin v. Arthur Andersen & Co., 3 F.3d 221, 223 (7th Cir. 1993) (quoting

Colorado River Water Conservation District v. United States, 424 U.S. 800, 817 (1976)). The

determination is discretionary, and district courts are given latitude to exercise that

discretion, but generally, a suit will be considered duplicative if the claims, parties, and

relief requested do not significantly vary between the actions. McReynolds v. Merrill Lynch

Co. Inc., 694 F.3d 873, 888-89 (7th Cir. 2012). Defendant Carrie Morris is a defendant in

Champ v. Chester License Facility, where Champ claims that she hindered his ability to

attend a court hearing on May 2, 2018. See Champ v. Chester License Facility, No. 18-cv-

1986-MAB (Doc. 1, p. 8, Complaint). Defendant Wayne Womac was also a defendant in

Champ v. Chester License Facility, but the Court dismissed him without prejudice because

Champ failed to allege that Womac engaged in conduct that deprived Champ of his

constitutional rights. Champ v. Chester License Facility, No. 18-cv-1986-MAB, 2019 WL

366191, at *3 (S.D. Ill., Sept. 26, 2018). Because Count 1 is duplicative to claims in a

previously filed case, Count 1 shall be dismissed without prejudice.

       Similarly, Champ claimed that his legal mail was opened on one occasion outside

of his presence and resealed with tape not only in Champ v. Chester License Facility, but

also in Champ v. Forcum, No. 19-cv-00026-SMY, 2019 WL 1239309, at *3 (S.D. Ill., Mar. 18,

                                        Page 4 of 8
2019). In both cases, his claims were dismissed without prejudice. The Court finds,

therefore, that Count 2 is also duplicative to claims previously filed and shall be

dismissed.

                                              Count 3

       Champ claims he sent grievances about his legal mail being opened not in his

presence and the failure to schedule his court date. (Doc. 19, p. 9; Doc. 19-1, pp. 16, 22). It

took over a month for the grievances to be processed and institutional policy provides

that grievances should be processed in five days. (Id.). Inmates do not, however, have a

constitutional right to an effective grievance procedure. Antonelli v. Sheahan, 81 F.3d 1422,

1430 (7th Cir. 1996). As such, the fact that prison officials denied, mishandled, or refused

to consider grievances or claims raised by grievances “by persons who otherwise did not

cause or participate in the underlying conduct states no claim.” Owens v. Hinsley, 635 F.3d

950, 953 (7th Cir. 2011). Additionally, the failure of prison officials to follow their own

procedures also does not, standing alone, violate the Constitution. Maust v. Headley, 959

F.2d 644, 648 (7th Cir. 1992). Count 3 will be dismissed.

                                           Count 4

       Champ’s claims that Morris, Forcum, Simmon, Dr. Vallabhanni, Draper, Irose, and

Womac have interfered with his litigation and ability to conduct legal work in retaliation

for filing lawsuits. (Doc. 19-1, pp. 8, 22, 23). This claim shall survive screening against

Morris, Forcum, Simmon, Dr. Vallabhanni, Draper, and Womac.

       Champ also claims that Irose is liable because she signed off on papers. (Doc. 19,

p. 11, Doc. 19-1, p. 14). This does not constitute personal involvement sufficient to sustain

liability, and so Count 4 shall be dismissed against Irose. See Owens v. Hinsley, 635 F.3d

                                        Page 5 of 8
950, 953 (7th Cir. 2011).

                                               Count 5

        Champs claims that he was denied access to his legal property and to the law

library, denied assistance with legal work, and prohibited from doing legal work.

(Doc. 19, pp. 8, 9, 10; Doc. 19-1, p. 2). Champ does not, however, state how a legal claim

was prejudiced or identify the underlying claim that was lost by Defendants’ alleged

conduct. See Steidl v. Fermon, 494 F.3d 623, 633 (7th Cir. 2007). Therefore, Count 5 will be

dismissed without prejudice. 3

                                               Count 6

        Count 6 will be dismissed, as the Seventh Circuit has found that Illinois provides

an adequate remedy in an action for damages in the Illinois Court of Claims for the

deprivation of property. See Murdock v. Washington, 193 F.3d 510, 513 (7th Cir. 1999)

(citing 705 ILCS 505/8); Stewart v. McGinnis, 5 F.3d 1031, 1035–36 (7th Cir. 1993).

                                               EXHIBITS

        Along with the Second Amended Complaint, Champ included documents that he

asks the Court to file in another civil case pending in this district. The Clerk of Court will

be directed to file pages 26-36 of Doc. 19-1 as a Supplement in Case No. 19-cv-0096-SMY.

                                            DISPOSITION

      For the reasons set forth above, the Second Amended Complaint survives

preliminary review pursuant to 28 U.S.C. § 1915A. Count 4 shall proceed against Morris,

Forcum, Simmon, Dr. Vallabhanni, Draper, and Womac, but is DISMISSED without


3
 The Court notes this claim also appears to be similar to claims that were dismissed without prejudice in
Champ v. Forcum, No. 19-cv-00026-SMY, 2019 WL 1239309 (S.D. Ill., Mar. 18, 2019).

                                             Page 6 of 8
prejudice against Irose. Counts 1, 2, 3, 5, and 6 are DISMISSED without prejudice.

Because there are no further claims against Laurie Irose, she is DISMISSED without

prejudice, and the Clerk of Court is DIRECTED to TERMINATE her as a defendant in

Case Management/Electronic Court Filing (“CM/ECF”) system. The Clerk of Court is

further DIRECTED to file pages 26-36 of Doc. 19-1 as a Supplement in Case No. 19-cv-

0096-SMY.

       The Clerk of Court shall prepare for Morris, Forcum, Simmon, Dr. Vallabhanni,

Draper, and Womac: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a

Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to

mail these forms, a copy of the Second Amended Complaint (Doc. 19) and this

Memorandum and Order to Defendants’ place of employment as identified by Champ.

If a defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the

Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate

steps to effect formal service on that defendant, and the Court will require that defendant

pay the full costs of formal service, to the extent authorized by the Federal Rules of Civil

Procedure.

       Defendants are ORDERED to timely file an appropriate responsive pleading to

the Second Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C.

§ 1997e(g). Pursuant to Administrative Order No. 244, Defendants need only respond

to the issues stated in this Merit Review Order.

       IT IS FURTHER ORDERED that if judgment is rendered against Champ, and the

judgment includes the payment of costs under § 1915, he will be required to pay the full

amount of the costs, even though his application to proceed in forma pauperis was granted.

                                       Page 7 of 8
See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Champ is ADVISED that he is under a continuing obligation to keep the

Clerk of Court and each opposing party informed of any change in his address; the Court

will not independently investigate his whereabouts. This shall be done in writing and not

later than 7 days after a transfer or other change in address occurs. Failure to comply with

this order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: February 6, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                   NOTICE TO PLAINTIFF

        The Court will take the necessary steps to notify the appropriate defendants of
your lawsuit and serve them with a copy of your complaint. After service has been
achieved, the defendants will enter their appearance and file an Answer to the complaint.
It will likely take at least 60 days from the date of this Order to receive the defendants’
Answers, but it is entirely possible that it will take 90 days or more. When all of the
defendants have filed Answers, the Court will enter a Scheduling Order containing
important information on deadlines, discovery, and procedures. Champ is advised to
wait until counsel has appeared for the defendants before filing any motions, to give the
defendants notice and an opportunity to respond to those motions. Motions filed before
defendants’ counsel has filed an appearance will generally be denied as premature.
Champ need not submit any evidence to the Court at his time, unless otherwise directed
by the Court.


                                        Page 8 of 8
